FILED
                           NOT FOR PUBLICATION                                AUG 13 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-30190

              Plaintiff - Appellee,              D.C. No. 4:10-cr-00073-BLW-6

  v.
                                                 MEMORANDUM*
ANDRES COLLADO-ROJAS,

              Defendant - Appellant.


                   Appeal from the United States District Court
                             for the District of Idaho
                 B. Lynn Winmill, Chief District Judge, Presiding

                            Submitted August 9, 2012**
                               Seattle, Washington

Before: GRABER, RAWLINSON, and BLACK***, Circuit Judges.

       Appellant Andres Collado-Rojas (Collado-Rojas) challenges his convictions

for conspiracy to distribute methamphetamine and possession of methamphetamine

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Susan H. Black, United States Senior Circuit Judge for
the Eleventh Circuit, sitting by designation.
with intent to distribute. Collado-Rojas maintains that there was insufficient

evidence to support his convictions because he was misidentified as his brother.

       Given the numerous in-court identifications of Collado-Rojas as involved in

the methamphetamine conspiracy, there was sufficient evidence supporting

Collado-Rojas’s convictions and, viewing the evidence in the light most favorable

to the prosecution, “any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt,” including Collado-Rojas’s

identity. United States v. Del Toro-Barboza, 673 F.3d 1136, 1143 (9th Cir. 2012)

(citation omitted) (emphasis in the original).

      AFFIRMED.




                                          2